Order filed January 24, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00761-CV
                                  ____________

     JAMES B. VAN BERGEN AND SUSAN VAN BERGEN, Appellants

                                       V.

           SUSAN SOSKI PHILLIPS AND WANDA FOSTER, Appellees


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-02498

                                    ORDER

       On November 6, 2012, this Court issued an order abating the appeal for
mediation. On January 3, 2013, the mediator notified this Court that the case had
settled.

       The case is reinstated today. The parties’ dispositive motion is due on or
before February 25, 2013.

                                     PER CURIAM